—Judgment, Supreme Court, New York County (Allen Alpert, J., at suppression hearing; Rose Rubin, J., at trial and sentence), rendered January 26, 1993, convicting defendant, after jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of from 21h to 5 years, unanimously affirmed.
Defendant challenges the sufficiency of proof regarding his knowing possession of 500 milligrams or more of cocaine (People v Ryan, 82 NY2d 497) so as to sustain his conviction for criminal possession of a controlled substance in the fifth degree. This question is unpreserved for appellate review. Defendant failed to make a timely objection that would have alerted the court to the error and provided the opportunity to correct its charge to the jury (People v Gray, 86 NY2d 10, affg People v Ivey, 204 AD2d 16), and we decline to reach the issue in the interest of justice (CPL 470.15 [3]). Concur—Murphy, P. J., Rubin, Kupferman, Asch and Nardelli, JJ.